 

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 4:19-cv-04683 Document 42 Filed on 09/08/20 in TXSD Page 1 of 10

Billy-Troy: Family of Deramus

In Care of P.M.B.# 1939 along stieler street
Houston Texas Republic

Harris County

Zip Exempt [RFD77078]

Non-Domestic

IN THE UNITED STATES DISTRICT OCURT

FOR THE SOUTHERN DISTRICT OF TEXAS

 

 

 

 

HOUSTON DIVISION
Texas Republic Case No.: 4:19-CV-04683
.deramus, :billy-troy: beneficiary
Coming as Billy-Troy: Family of Deramus Trustee
Ex Rel.: BILLY TROY DERAMUS©®,
AFFIDAVIT OF TRUTH
Plaintiff, STAY OF EXECUTION
ORDER FOR REMEDY
vs. REPLEVIN IN DETINUE
STATE OF TEXAS
SHAPIRO SCHWARTZ LLP
LAW FIRM NO.: 17-028389 United States Courts
Seuthern District of Texas
NATIONSTAR MORTGAGE LLC FILED
D/B/A MR. COOPER, SEP 08 2020
Defendant David J. Bradley, Clerk of Court
Affidavit of Truth

Stay of Execution
In Re: MEMORANDUM AND ORDER
Introduction
Now comes .deramus,:billy-troy: entering writ to stay the proceedings and final judgement entered and shall enter

order for remedy for replevin in detinue.

I apologize to the court for my lack of expression of the court’s jurisdiction to grant my order for remedy.

AFFIDAVIT OF TRUTH STAY OF EXECUTION ORDER FOR REMEDY REPLEVIN IN DETINUE - 1

 
 

 

10

i}

12

13

14

15

16

7

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:19-cv-04683 Document 42 Filed on 09/08/20 in TXSD Page 2 of 10

I now come with better knowledge after discovery and study and shall now present the jurisdiction by which the
court may grant my order for remedy for replevin in detinue.

As it relates to the basis of fraud being the reason for my initial stay, I stand upon those grounds
for the defendant party has so detained my personal property and coerced me to pay unearned fees and kickbacks by
intimidating me intimidating with threats of foreclosure without my authorization to transfer my personal chattel
property as well as evicting me the owner of the real property without an equitable right to foreclose my personal
property nor transfer my real property. These acts directly violation my civil rights under the criminal act of color of

law by way of grammar fraud and personation which is fraud.

My Honor I thank the court for hearing these matters.

N.B.: upon examination I find that the acting JUDGE did not sign on the line nor does the order

bear his wet-ink signature nor did the acting JUDGE put the symbol for electronic signature which is /s/ to declare

his intent of signing electronically therefore the order so entered is not valid. The JUDGE’S signature appears to

have been transposed upon the document and therefore a forgery, which is and is claimed to be fraud.

AFFIDAVIT OF TRUTH STAY OF EXECUTION ORDER FOR REMEDY REPLEVIN IN DETINUE - 2

 
 

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:19-cv-04683 Document 42 Filed on 09/08/20 in TXSD Page 3 of 10

Jurisdiction

The court has jurisdiction to grant remedy as per 28 U.S. Code § 1337.Commerce and antitrust
regulations, amount in controversy, costs due to as well as 28 U.S. Code § 1343.Civil rights and elective franchise
due to NATIONSTAR violating 42 U.S. Code § 3604 - Discrimination in the sale or rental of housing and other
prohibited practices as per 42 U.S. Code § 3613, 1 have come as Plaintiff and brought forth civil action and civil
complaint against Defendant party within two years for breach of contract for the foreclosure recently had taken
place less than two years ago by which time my identity had been stolen and an unauthorized transfer of my
personal property had occurred under the fiducial care of Defendant party therefore | am not time barred for the civil
breach occurred only months prior to bringing forth this action therefore Defendant party is also in direct violation
of 12 U.S. Code § 2607 - Prohibition against kickbacks and unearned fees that also falls under the jurisdiction of the
court as per 28 U.S. Code § 1337 and 28 U.S. Code § 1343 and nullify the time bar constraint of 42 U.S. Code §
3604 and 42 U.S. Code § 3613.

The court has jurisdiction to grant order for remedy for replevin in detinue for the detainment and
or destruction of Plaintiff personal chattel property under its fiducial care authorized by act of congress as per 28
U.S. Code § 1337.Commerce and antitrust regulations; amount in controversy, costs due to as well as 28 U.S. Code

§ 1343.Civil rights and elective franchise.

AFFIDAVIT OF TRUTH STAY OF EXECUTION ORDER FOR REMEDY REPLEVIN IN DETINUE - 3

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:19-cv-04683 Document 42 Filed on 09/08/20 in TXSD Page 4 of 10

Affirmative Claims

As per (a)(1)(A) of 42 U.S. Code § 3613 I the Plaintiff am aggrieved and commence this civil action in this
United States district court for breach occurring not later than two years having suffered civil rights violation of
unauthorized transfer of personal chattel property and potential theft of real property by Defendant party member
NATIONSTAR who is in direct violation of 12 U.S.C. 2607 for after receipt of my promissory note,
NATIONSTAR, as per Acts of Congress codified as 12 U.S.C. 411 and 12 U.S.C. 412, was paid in full by accord
and satisfaction of use of the negotiable instrument used as collateral for redemption as full tender of payment
therefore each payment sent to NATIONSTAR after NATIONSTAR received and redeemed my note is in direct
violation of 12 U.S. Code § 2607 for each was an unearned fee and kickback without performance of any actual

work or labor.

Plaintiff comes forth claiming appropriate relief with respect to discriminatory housing practice as per being
handicap as it relates to mental impairment as per lack of full disclosure that the promissory note is so considered a
negotiable instrument obligation of the United States in federal law as per House Joint Resolution 192 73rd
Congress June 5, 1933 redeemable as per 12 U.S. Code 411 for the amount of the collateral noted as per 12 U.S.
Code 412 in compliance with United States Statutes at Large Chapter 48, 48 stat. 112 as legal tender payment to
remain within compliance with United States of America Constitution Article I Section X, thereby effectively

nullifying any debt claims by Defendant party.

Plaintiff comes forth bringing this action as per 42 U.S. Code § 3613 claiming Defendant party member
NATIONSTAR as the one whom breached our contract and chose to unlawfully foreclose/transfer/sell my personal

chattel property without my authorization nor consent nor without an equitable right to do such an act.

Plaintiff comes forth claiming all interest and proceeds from the foreclosure/transfer/sell of my personal chattel

property that does so include my personal chattel property and or the value upon its face that has been

detained/destroyed/transfer without my authorization.

AFFIDAVIT OF TRUTH STAY OF EXECUTION ORDER FOR REMEDY REPLEVIN IN DETINUE - 4

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:19-cv-04683 Document 42 Filed on 09/08/20 in TXSD Page 5 of 10

As per the United States of America Constitution Article I Section X gold and silver is used as a tender in payment

of debts.

As per Executive Order 6102—Requiring Gold Coin, Gold Bullion and Gold Certificates to Be Delivered to the

Government April 05, 1933, gold was taken from the public “the People”.

As aresult of Executive Order 6102—Requiring Gold Coin, Gold Bullion and Gold Certificates to Be Delivered to
the Government April 05, 1933, House Joint Resolution 192 by the 73rd Congress June 5, 1933 was enforced

effectively suspending the gold clause from the constitution and in all public and private contracts.

As a result of both Executive Order 6102—Requiring Gold Coin, Gold Bullion and Gold Certificates to Be
Delivered to the Government April 05, 1933 and House Joint Resolution 192 by the 73rd Congress June 5, 1933
being in effect, Public Law Chapter 48, 48 Stat. 112 was enacted and put in force to remedy the public with a way to

pay necessary obligations as they appear to be paid by the Department of Treasury and its branches.

As per 12 U.S. Code § 412. Application for notes; collateral required,

The note was applied to the balance as proper tender of payment in accord and satisfaction by use of instrument in

the form of a negotiable instrument used as collateral for full settlement and closure.

“Such application shall be accompanied with a tender to the local Federal Reserve agent of
collateral in amount equal to the sum of the Federal Reserve notes thus applied for and issued pursuant to such

application. The collateral security thus offered shall be notes, drafts, bills of exchange, or acceptances”

Therefore the court does have original jurisdiction to grant Remedy Replevin in Detinue as per 28 U.S. Code

§ 1343.Civil rights and elective franchise, for the recovery of injury that is the detainment/unauthorized transfer of
AFFIDAVIT OF TRUTH STAY OF EXECUTION ORDER FOR REMEDY REPLEVIN IN DETINUE - 5

 
Case 4:19-cv-04683 Document 42 Filed on 09/08/20 in TXSD Page 6 of 10

1 {| person chattel property and breach of fiduciary duties that NATIONSTAR had an obligation to uphold and fulfill in

2 |] order to prevent the wrongful violations of Plaintiff's civil rights in order to recover all damages and secure all

3 |} equitable and other relief under Act of Congress providing protection of Plaintiff civil rights.

4

5 28 U.S. Code § 1343.Civil rights and elective franchise

6 (a)The district courts shall have original jurisdiction of any civil action authorized by law to be

7 commenced by any person:

8 (1)To recover damages for injury to his person or property, or because of the deprivation of any

9 right or privilege of a citizen of the United States, by any act done in furtherance of any
10 conspiracy mentioned in section 1985 of Title 42;
11 (2)To recover damages from any person who fails to prevent or to aid in preventing any wrongs
12 mentioned in section 1985 of Title 42 which he had knowledge were about to occur and power to
13 prevent;
14 (3)To redress the deprivation, under color of any State law, statute, ordinance, regulation, custom
15 or usage, of any right, privilege or immunity secured by the Constitution of the United States or by
16 any Act of Congress providing for equal rights of citizens or of all persons within the jurisdiction
17 of the United States;
18 (4)To recover damages or to secure equitable or other relief under any Act of Congress providing
19 for the protection of civil rights, including the right to vote.
20 (b)For purposes of this section—
21 (1)the District of Columbia shall be considered to be a State; and
22 (any Act of Congress applicable exclusively to the District of Columbia shall be considered to
23 be a statute of the District of Columbia.
24 (June 25, 1948, ch. 646, 62 Stat. 932; Sept. 3, 1954, ch. 1263, § 42, 68 Stat. 1241; Pub. L. 85-315,
25 part III, § 121, Sept. 9, 1957, 71 Stat. 637; Pub. L. 96-170, § 2, Dec. 29, 1979, 93 Stat. 1284.)
26
27
28

AFFIDAVIT OF TRUTH STAY OF EXECUTION ORDER FOR REMEDY REPLEVIN IN DETINUE - 6

 

 

 

 
 

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:19-cv-04683 Document 42 Filed on 09/08/20 in TXSD Page 7 of 10

Remedy Replevin in Detinue
The court hereby finds that it has original jurisdiction to grant remedy to Plaintiff as per 28 U.S.
Code § 1337 for Plaintiff's personal chattel property is at this instance lost due to improper care by NATIONSTAR
whom had a fiduciary obligation to see its safekeeping. NATIONSTAR has failed to produce Plaintiff's property
and has caused Plaintiff damages in the form of actual and punitive damages incurring loss of personal chattel

property and loss of equity value.

The court finds that Plaintiff has expressed his right to action remedy replevin in detinue and the court’s
jurisdiction to grant such order for action remedy replevin in detinue and is entitled to the recovery of His note and

or the full value of his note as well as damages for violation of breach against his civil rights.
ORDER:

NATIONSTAR shall pay to Plaintiff actual damage that is the loss of His promissory note valued upon its face at

One Hundred Fifty Seven Thousand One Hundred Two dollars.

NATIONSTAR shall pay punitive damages award compensation in the amount of seven hundred fifty thousand

dollars to deter and discourage others from engaging in any future acts as such from happening.

Defendant party are to cease and desist from further communication with Plaintiff.

NATIONSTAR shall begin making payment to Plaintiff no later than the thirtieth day after entering judgement and
make each cheque and or money order payable to BILLY TROY DERAMUS for the loss of the note and recovery

of its value.

NATIONSTAR shall pay Plaintiff punitive damages to begin no later than the thirtieth day after entering this order.

NATIONSTAR shail pay all court cost and attorney fees incurred.

AFFIDAVIT OF TRUTH STAY OF EXECUTION ORDER FOR REMEDY REPLEVIN IN DETINUE - 7

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     

 

 

Case 4:19-cv-04683 Document 42 Filed on 09/08/20 in TXSD Page 8 of 10

IT IS SO ORDERED AND DECREED

I .deramus,:billy-troy: with the United States of America hereby certify and verify under the penalty of perjury undet
the laws of the United States of America that the foregoing is true and correct. Executed Circa oO S Day of

2020.

 

TMBILLY TROY DERAMUS©B®)n propria persona all yights reserved

ALG Mag Tamed LS Le tenugf f i i At fe Crys

Billy-Troy: Family of Deramus Sui juris all rights affirmed

deramus, :billy-troy: maj eneficiary In God We Trust

 

Honorable Chief Judge

AFFIDAVIT OF TRUTH STAY OF EXECUTION ORDER FOR REMEDY REPLEVIN IN DETINUE - 8

 
Case 4:19-cv-04683 Document 42 Filed on 09/08/20 in TXSD Page 9 of 10

Certificate of Service
I .deramus,:billy-troy: with the United States of America hereby certify and verify under the penalty of perjury undey

the laws of the United States of America that the foregoing is true and correct. Executed Circa 0 Day of

 

10

1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

5 E 2020.

BILLY TROY DERAMUS

In propria persona all rights reserved

 

Billy-Troy: Family of Deramus

Sui juris all rights affirmed

   

.deramus, :billy-troy:

In God We Trust

AFFIDAVIT OF TRUTH STAY OF EXECUTION ORDER FOR REMEDY REPLEVIN IN DETINUE - 9

 
 

10

it

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 4:19-cv-04683 Document 42 Filed on 09/08/20 in TXSD Page 10 of 10

Texas republic

Harris County

United States of America

Subscribed and affirmed circa y th Day of Se ot. 2020 before me, Plaintiff specially visited
whom proved to me on the basis of satisfactory evidence to be the Man who’s appellation is writ within the
instrument and acknowledged to me that he executed the same in his authorized capacity as executor for principal by
his signature on instrument for his behalf executing the instrument that the foregoing claims are true and correct.

I certify under penalty of perjury under the law of the United States of America that the foregoing is true and
correct.

Witness my hand and Seal

Signature a (iQ 1 ( SWLed (Seal)

Address of Notary ap SI yy lesG D7
Houston TT T0ay

My Notary Expires OS/OS/- >

 

AFFIDAVIT OF TRUTH STAY OF EXECUTION ORDER FOR REMEDY REPLEVIN IN DETINUE - 10

 
